

 S3479 ENR: Department of Veterans Affairs Expiring Authorities Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3479IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to extend certain expiring provisions of law administered by
			 the Secretary of Veterans Affairs, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.TITLE I—Extensions of authoritySubtitle A—Health care mattersSec. 101. Extension of authority for collection of copayments for hospital care and nursing home
			 care.Sec. 102. Extension of requirement to provide nursing home care to certain veterans with
			 service-connected disabilities.Sec. 103. Removal of authorization of appropriations to provide assistance and support services for
			 caregivers.Sec. 104. Making permanent authority for recovery from third parties of cost of care and services
			 furnished to veterans with health-plan contracts for non-service-connected
			 disability.Sec. 105. Extension of authority for transfer of real property.Sec. 106. Extension of authority for pilot program on assistance for child care for certain
			 veterans receiving health care.Sec. 107. Extension of authority to make grants to veterans service organizations for
			 transportation of highly rural veterans.Sec. 108. Extension of authority for pilot program on counseling in retreat settings for women
			 veterans newly separated from service.Sec. 109. Extension of temporary expansion of payments and allowances for beneficiary travel in
			 connection with veterans receiving care from vet centers.Subtitle B—Benefits mattersSec. 121. Making permanent authority for temporary expansion of eligibility for specially adapted
			 housing assistance for certain veterans with disabilities causing
			 difficulty ambulating.Sec. 122. Extension of authority for specially adapted housing assistive technology grant program.Sec. 123. Making permanent authority to guarantee payment of principal and interest on certificates
			 or other securities.Sec. 124. Making permanent authority for calculating net value of real property at time of
			 foreclosure.Sec. 125. Extension of authority relating to vendee loans.Sec. 126. Making permanent authority to provide rehabilitation and vocational benefits to members
			 of the Armed Forces with severe injuries or illnesses.Sec. 127. Extension of authority to enter into agreement with the National Academy of Sciences
			 regarding associations between diseases and exposure to dioxin and other
			 chemical compounds in herbicides.Subtitle C—Homeless veterans mattersSec. 141. Extension of authority for homeless veterans reintegration programs.Sec. 142. Extension of authority for homeless women veterans and homeless veterans with children
			 reintegration program.Sec. 143. Extension of authority for referral and counseling services for veterans at risk of
			 homelessness transitioning from certain institutions.Sec. 144. Extension of authority for treatment and rehabilitation services for seriously mentally
			 ill and homeless veterans.Sec. 145. Extension of authority for financial assistance for supportive services for very
			 low-income veteran families in permanent housing.Sec. 146. Extension of authority for grant program for homeless veterans with special needs.Sec. 147. Extension of authority for the Advisory Committee on Homeless Veterans.Subtitle D—Other mattersSec. 161. Extension of authority for transportation of individuals to and from Department of
			 Veterans Affairs facilities.Sec. 162. Extension of authority for operation of the Department of Veterans Affairs regional
			 office in Manila, the Republic of the Philippines.Sec. 163. Extension of authority for monthly assistance allowances under the Office of National
			 Veterans Sports Programs and Special Events.Sec. 164. Extension of requirement to provide reports to Congress regarding equitable relief in the
			 case of administrative error.Sec. 165. Extension of authorization of appropriations for adaptive sports programs for disabled
			 veterans and members of the armed forces.Sec. 166. Extension of authority for Advisory Committee on Minority Veterans.TITLE II—Improvement of health care from Department of Veterans AffairsSec. 201. Treatment of modifications of contracts under Veterans Community Care program.Sec. 202. Modification of provision requiring recognition and acceptance, on an interim basis, of
			 credentials and qualifications of health care providers under community
			 care program.Sec. 203. Expansion of coverage of Veterans Care Agreements.Sec. 204. Modification of authority for deduction of overpayments for health care.Sec. 205. Modification of eligibility of former members of the Armed Forces for mental and
			 behavioral health care from the Department of Veterans Affairs.Sec. 206. Access of health care providers of the Department of Veterans Affairs to drug monitoring
			 programs that do not participate in the national network.Sec. 207. Elimination of report on activities and proposals involving contracting for performance
			 by contractor personnel of work previously performed by Department
			 employees.Sec. 208. Additional report on increased availability of opioid receptor antagonists.Sec. 209. Expansion of health care assessment to include all territories of the United States and
			 the assessment of extended care services.Sec. 210. Authorization of major medical facility project at Department of Veterans Affairs West
			 Los Angeles Medical Center.Sec. 211. Technical amendments to VA MISSION Act of 2018 and amendments made by that Act.TITLE III—Other mattersSec. 301. Approval of courses of education provided by public institutions of higher education for
			 purposes of training and rehabilitation for veterans with
			 service-connected disabilities conditional on in-State tuition rate for
			 veterans.Sec. 302. Corrective action for certain Department of Veterans Affairs employees for conflicts of
			 interest with educational institutions operated for profit.Sec. 303. Modification of compliance requirements for particular leases relating to Department of
			 Veterans Affairs West Los Angeles Campus.
 2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
		IExtensions of authority
			AHealth care matters
 101.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) is amended by striking September 30, 2019 and inserting September 30, 2020. 102.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) is amended by striking September 30, 2019 and inserting September 30, 2020.
				103.Removal of authorization of appropriations to provide assistance and support services for
 caregiversSection 1720G is amended by striking subsection (e). 104.Making permanent authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) is amended, in the matter preceding clause (i), by striking before September 30, 2019,.
 105.Extension of authority for transfer of real propertySection 8118(a)(5) is amended by striking December 31, 2018 and inserting September 30, 2020. 106.Extension of authority for pilot program on assistance for child care for certain veterans receiving health care (a)ExtensionSubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended by striking September 30, 2019 and inserting September 30, 2020.
 (b)Authorization of appropriationsSubsection (h) of such section is amended by striking and 2019 and inserting 2019, and 2020. 107.Extension of authority to make grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2019 and inserting 2020.
				108.Extension of authority for pilot program on counseling in retreat settings for women veterans newly
			 separated from service
 (a)ExtensionSubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143; 38 U.S.C. 1712A note) is amended by striking September 30, 2019 and inserting September 30, 2020.
 (b)Authorization of appropriationsSubsection (f) of such section is amended by striking and 2019 and inserting 2019, and 2020. 109.Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from vet centersSection 104(a) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1169), as amended by section 109(a) of the Department of Veterans Affairs Expiring Authorities Act of 2017 (Public Law 115–62; 131 Stat. 1162), is amended by striking September 30, 2018 and inserting September 30, 2019.
				BBenefits matters
				121.Making permanent authority for	temporary  expansion of eligibility for specially adapted housing
			 assistance for certain veterans with disabilities causing difficulty
 ambulatingSection 2101(a)(4) is amended by striking (A) Except and all that follows through (B) In each of fiscal years 2014 through 2018, the Secretary and inserting In any fiscal year, the Secretary. 122.Extension of authority for specially adapted housing assistive technology grant programSection 2108(g) is amended by striking September 30, 2018 and inserting September 30, 2020.
				123.Making permanent authority to guarantee payment of principal and interest on certificates or other
 securitiesSection 3720(h) is amended— (1)by striking paragraph (2); and
 (2)by striking (1). 124.Making permanent authority for calculating net value of real property at time of foreclosureSection 3732(c) is amended by striking paragraph (11).
 125.Extension of authority relating to vendee loansSection 3733(a)(7) is amended— (1)in the matter preceding subparagraph (A), by striking September 30, 2018 and inserting September 30, 2019; and
 (2)in subparagraph (C), by striking September 30, 2018, and inserting September 30, 2019,. 126.Making permanent authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnessesSection 1631(b) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended—
 (1)by striking paragraph (2); and (2)by striking (1) In general.—.
					127.Extension of authority to enter into agreement with the National Academy of Sciences regarding
			 associations between diseases and exposure to dioxin and other chemical
 compounds in herbicidesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking September 30, 2018 and inserting September 30, 2020.
				CHomeless veterans matters
 141.Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2018 and inserting 2020. 142.Extension of authority for homeless women veterans and homeless veterans with children reintegration programSection 2021A(f)(1) is amended by striking 2018 and inserting 2020.
				143.Extension of authority for referral and counseling services for veterans at risk of homelessness
 transitioning from certain institutionsSection 2023(d) is amended by striking September 30, 2018 and inserting September 30, 2020. 144.Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans (a)General treatmentSection 2031(b) is amended by striking September 30, 2019 and inserting September 30, 2020.
 (b)Additional services at certain locationsSection 2033(d) is amended by striking September 30, 2019 and inserting September 30, 2020. 145.Extension of authority for financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1) is amended by striking subparagraph (F) and inserting the following:
					
 (F)$340,000,000 for fiscal year 2018. (G)$380,000,000 for fiscal year 2019..
 146.Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2019 and inserting 2020. 147.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking September 30, 2018 and inserting September 30, 2022.
				DOther matters
				161.Extension of authority for transportation of individuals to and from Department of Veterans Affairs
 facilitiesSection 111A(a)(2) is amended by striking September 30, 2019 and inserting September 30, 2020. 162.Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) is amended by striking September 30, 2018 and inserting September 30, 2019.
				163.Extension of authority for monthly assistance allowances under the Office of National Veterans
 Sports Programs and Special EventsSection 322(d)(4) is amended by striking 2019 and inserting 2020. 164.Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) is amended by striking December 31, 2018 and inserting December 31, 2020.
				165.Extension of authorization of appropriations for adaptive sports programs for disabled veterans and
 members of the armed forcesSection 521A is amended— (1)in subsection (g)(1), by striking 2019 and inserting 2020; and
 (2)in subsection (l), by striking 2019 and inserting 2020. 166.Extension of authority for Advisory Committee on Minority Veterans (a)Extension of authoritySubsection (e) of section 544 is amended by striking September 30, 2018 and inserting September 30, 2022.
 (b)Modification of reporting requirementSubsection (c)(1) of such section is amended, in the matter preceding subparagraph (A), by striking each year and inserting every other year. IIImprovement of health care from Department of Veterans Affairs 201.Treatment of modifications of contracts under Veterans Community Care program (a)In generalSection 1703(h)(1) is amended—
 (1)by striking The Secretary shall and inserting (A) The Secretary shall; and (2)by adding at the end the following new subparagraph:
						
 (B)For purposes of subparagraph (A), the requirement to enter into consolidated, competitively bid contracts shall not restrict the authority of the Secretary under other provisions of law when modifying such a contract after entering into the contract..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the effective date specified in section 101(b) of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182).
				202.Modification of provision requiring recognition and acceptance, on an interim basis, of credentials
 and qualifications of health care providers under community care programSection 1703(h)(5)(A) is amended by striking the date of the enactment and inserting the effective date specified in section 101(b). 203.Expansion of coverage of Veterans Care Agreements (a)In generalSection 1703A is amended by adding at the end the following new subsection:
					
 (l)Covered individual definedIn this section, the term covered individual means any individual eligible for hospital care, medical services, or extended care services under this title or any other law administered by the Secretary..
 (b)Conforming amendmentsSection 1703A is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A), by striking veteran each place it appears and inserting covered individual; and (B)in subparagraph (C)—
 (i)by striking veteran and inserting covered individual; and (ii)by striking veteran’s and inserting covered individual’s;
 (2)in subsection (e)(2)(B), by striking veteran each place it appears and inserting covered individual; (3)in subsection (f)(2)—
 (A)in subparagraph (C), by striking veterans and inserting covered individuals; and (B)in subparagraph (D), by striking veteran and inserting covered individual;
 (4)in subsection (g), by striking to veterans and inserting to covered individuals; and (5)in subsection (j)—
 (A)by striking any veteran and inserting any covered individual; and (B)by striking to veterans each place it appears and inserting to covered individuals.
 204.Modification of authority for deduction of overpayments for health careSection 1703D(e)(1) is amended— (1)by striking shall and inserting may; and
 (2)by inserting before the period at the end the following: and may use any other means authorized by another provision of law to correct or recover overpayments.
				205.Modification of eligibility of former members of the Armed Forces for mental and behavioral health
 care from the Department of Veterans AffairsSection 1720I(b)(3) is amended by striking is not otherwise eligible to enroll and inserting is not enrolled. 206.Access of health care providers of the Department of Veterans Affairs to drug monitoring programs that do not participate in the national networkSection 1730B is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting , or any individual State or regional prescription drug monitoring program, after programs;
 (B)in paragraph (2)(A), by striking such network and inserting the national network of State-based prescription monitoring programs, or, if providing care in a State that does not participate in such national network, an individual State or regional prescription drug monitoring program,; and
 (C)in paragraph (3), by inserting , or any individual State or regional prescription drug monitoring program, after programs; and (2)in subsection (c)(2) by inserting , or any individual State or regional prescription drug monitoring program, after programs.
				207.Elimination of report on activities and proposals involving contracting for performance by
 contractor personnel of work previously performed by Department employeesSection 8110 is amended— (1)by striking subsection (c); and
 (2)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively. 208.Additional report on increased availability of opioid receptor antagonistsSection 911(e)(2) of the Jason Simcakoski Memorial and Promise Act (Public Law 114–198; 38 U.S.C. 1701 note) is amended by inserting and not later than one year after the date of the enactment of the Department of Veterans Affairs Expiring Authorities Act of 2018 before the Secretary shall.
			209.Expansion of health care assessment to include all territories of the United States and the
 assessment of extended care servicesSection 213 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (1)in the section header, by striking Pacific territories and inserting territories of the United States; (2)in subsection (a)—
 (A)by striking 180 days and inserting 270 days; and (B)by striking Pacific territories and inserting territories of the United States;
 (3)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking Pacific territories and inserting territories of the United States; and (ii)by adding at the end the following:
							
 (E)Extended care.; and (B)in paragraph (2)—
 (i)by striking community-based outpatient clinic and inserting medical facility; and (ii)by striking Pacific territory and inserting territory of the United States; and
 (4)in subsection (c)— (A)by striking Pacific territories and inserting territories of the United States;
 (B)by striking and; and (C)by inserting before the period at the end the following: , Puerto Rico, and the United States Virgin Islands.
					210.Authorization of major medical facility project at Department of Veterans Affairs West Los Angeles
			 Medical Center
 (a)In generalThe Secretary of Veterans Affairs may carry out the major medical facility project described in subsection (b) in fiscal year 2019, in an amount not to exceed $35,000,000.
 (b)Major medical facility projectThe major medical facility project described in this subsection is the construction of a new regional food services facility building on the campus of the medical center of the Department of Veterans Affairs in West Los Angeles, California, to replace the seismically deficient Building 300, Regional Food Service Facility, which is located on the north campus of the medical center as of the date of the enactment of this Act.
				211.Technical amendments to VA MISSION Act of 2018 and amendments made by that Act
				(a)Title 38
 (1)Annual report on performance awards and bonusesSection 726(c)(3) is amended by striking , United States Code. (2)Veterans Care AgreementsSection 1703A(h)(4) is amended by striking , United States Code.
 (3)Access standardsSection 1703B(i) is amended— (A)by striking (1) The term and inserting “In this section:
							
 (1)The term; (B)in paragraph (1), by moving subparagraphs (A) and (B) two ems to the right;
 (C)by moving paragraph (2) two ems to the right; and (D)in paragraph (2), by striking refers to and inserting means.
 (4)Standards for qualitySection 1703C(c) is amended— (A)by striking (c)(1) The term and inserting “(c) Definitions.— In this section:
							
 (1)The term; (B)in paragraph (1), by moving subparagraphs (A) and (B) two ems to the right;
 (C)by moving paragraph (2) two ems to the right; and (D)in paragraph (2), by striking refers to and inserting means.
 (5)Prompt payment standardSection 1703D(g)(3) is amended by striking of this Act, as amended by the Caring for Our Veterans Act of 2018, and inserting of this title. (6)Remediation of medical service linesSection 1706A is amended—
 (A)in subsection (a), in the matter preceding paragraph (1), by inserting of this title after section 1703(e)(1); and (B)in subsection (d)(1), by striking paragraph (1) and inserting subsection (a).
 (7)Walk-in careSection 1725A is amended— (A)in subsection (c), by striking or other agreement and inserting agreement, or other arrangement; and
 (B)in subsection (f)(4), by striking Section 8153(c) and inserting Sections 8153(c) and 1703A(j). (8)Authority to recover the cost of services furnished for non-service-connected disabilitiesSection 1729(a)(2)(D) is amending by striking the period at the end and inserting ; or.
 (9)Agreements with State homesSection 1745(a)(4)(B)(ii)(III) is amended by striking subchapter V of chapter 17 of this title and inserting this subchapter. (10)Transplant procedures with live donors and related servicesSection 1788(c) is amended by striking this chapter and inserting this title.
 (11)Quadrennial Veterans Health Administration reviewSection 7330C is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking Secretary of Veterans Affairs and inserting Secretary; (ii)in paragraph (2)—
 (I)in subparagraph (B), by striking Department of Veterans Affairs and inserting Department; (II)in subparagraph (C), by striking of title 38, as added by section 102 and inserting of this title; and
 (III)in subparagraph (H)(i), by striking Department of Veterans Affairs and inserting Department; and (iii)in paragraph (4)—
 (I)in subparagraph (A)(iii), by inserting of this title after section 1703C; and (II)in subparagraph (B), by inserting of this title after section 1703(b);
 (B)in subsection (b)(2)(I), by inserting of this title after section 1706A; and (C)in subsection (c)—
 (i)in paragraph (1), by striking such high performing and inserting a high-performing; and (ii)in paragraph (3), by inserting such before a high-performing.
 (12)Department of Veterans Affairs Specialty Education Loan Repayment ProgramSection 7693(a)(1) is amended by striking is hired and inserting will be eligible for appointment. (b)VA MISSION ACT (1)Training program for administration of non-Department health careSection 122(a)(2) of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by striking such title and inserting title 38, United States Code.
 (2)Processes for safe opioid prescribing practices by non-Department providersSection 131 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (A)in subsection (c)(1)— (i)by inserting of title 38, United States Code, after section 1703(a)(2)(A);
 (ii)by striking of this title each place it appears and inserting of this Act; and (iii)by inserting of such title after section 1703A(e)(2)(F); and
 (B)in subsection (d), by striking covered veterans each place it appears and inserting veterans. (3)Plans for supplemental appropriationsSection 141 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by striking Whenever the Secretary and inserting Whenever the Secretary of Veterans Affairs.
 (4)Telemedicine reporting requirementSection 151(c)(1) of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by striking section 1730B and inserting section 1730C.
 (5)Expansion of family caregiver programSection 161(a)(1)(B) of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by striking such title and inserting title 38, United States Code.
 (6)Specialty Education Loan Repayment ProgramSection 303 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (A)in subsection (d), by inserting of Veterans Affairs after Department; and (B)in subsection (e), in the matter preceding paragraph (1), by striking established and inserting under subchapter VIII of chapter 76 of title 38, United States Code, as enacted.
 (7)Veterans healing veterans medical access and scholarship programSection 304 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (A)in subsection (a), by striking covered medical schools and inserting covered medical school; and (B)in subsection (b)—
 (i)in paragraph (2), by striking entitled to and inserting concurrently receiving; (ii)in paragraph (3), by striking 2019 and inserting 2020; and
 (iii)in paragraph (6), by striking subsection (e) and inserting subsection (d); (C)in subsection (c)—
 (i)in paragraph (1), by striking 2019 and inserting 2020; and (ii)in paragraph (3), by striking 2019 and inserting 2020;
 (D)in subsection (e), by striking 2019 and inserting 2020; and (E)in subsection (f), by striking December 31, 2020 and inserting December 31, 2021.
						(8)Development of criteria for designation of certain medical facilities as underserved facilities and
			 plan to
 address problem of underserved facilitiesSection 401 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (A)in subsection (b)(5), by adding or the applicable access standards developed under section 1703B of title 38, United States Code after the wait-time goals of the Department; and (B)in subsection (d)(2)(A), by striking section 407 and inserting section 402.
 (9)Pilot program on graduate medical education and residencySection 403(b)(4) of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended by inserting under after an agreement.
 (10)Department of Veterans Affairs medical scribe pilot programSection 507 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 (Public Law 115–182) is amended—
 (A)in subsection (b)(3), by striking as determine and inserting as determined; and (B)in subsection (c)(2)(C), by striking speciality and inserting specialty.
						IIIOther matters
			301.Approval of courses of education provided by public institutions of higher education for purposes
			 of training and rehabilitation for veterans with service-connected
			 disabilities conditional on in-State tuition rate for veterans
 (a)In generalSection 3679(c) is amended— (1)in paragraph (1), by striking chapter 30 or 33 and inserting chapter 30, 31, or 33;
 (2)in paragraph (2), by adding at the end the following new subparagraph:  (C)An individual who is entitled to rehabilitation under section 3102(a) of this title.;
 (3)in paragraph (3), by striking paragraph (2)(A) or (2)(B) and inserting paragraph (2)(A), (2)(B), or (2)(C); and (4)in paragraph (6), by striking chapters 30 and 33 and inserting chapters 30, 31, and 33.
 (b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to courses of education provided during a quarter, semester, or term, as applicable, that begins after March 1, 2019.
				302.Corrective action for certain Department of Veterans Affairs employees for conflicts of interest
			 with educational institutions operated for profit
 (a)In generalSection 3683 of title 38, United States Code, is amended— (1)by striking subsection (a) and inserting the following:
						
 (a)Department officers and employees(1)An officer or employee of the Department shall receive corrective action or disciplinary action if such officer or employee—
 (A)has, while serving as such an officer or employee, owned any interest in, or received any wage, salary, dividend, profit, or gift from, any educational institution operated for profit; or
 (B)has, while serving as a covered officer or employee of the Department, received any service from any educational institution operated for profit.
 (2)In this subsection, the term covered officer or employee of the Department means an officer or employee of the Department who— (A)works on the administration of benefits under chapter 30, 31, 32, 33, 34, 35, or 36 of this title; or
 (B)has a potential conflict of interest involving an educational institution operated for profit, as determined by the Secretary.;
 (2)in subsection (b)— (A)by striking If the Secretary and inserting the following:
							
 (b)State approving agency employeesIf the Secretary; (B)by striking wages, salary, dividends, profits, gratuities, or services and inserting wage, salary, dividend, profit, or gift;
 (C)by striking in which an eligible person or veteran was pursuing a program of education or course under this chapter or chapter 34 or 35 of this title;
 (D)by striking terminate the employment of  and inserting provide corrective action or disciplinary action with respect to; and (E)by striking while such person is an officer or employee of the State approving agency, or State department of veterans' affairs or State department of education and inserting until the completion of such corrective action or disciplinary action;
 (3)in subsection (c)— (A)by striking A State approving agency and inserting the following:
							
 (c)Disapproval of coursesA State approving agency; (B)by striking of Veterans Affairs; and
 (C)by striking wages, salary, dividends, profits, gratuities, or services and inserting wage, salary, dividend, profit, or gift; and (4)in subsection (d)—
 (A)by striking The Secretary may and inserting the following:  (d)Waiver authority(1)The Secretary may;
 (B)by striking of Veterans Affairs; (C)by striking , after reasonable notice and public hearings,; and
 (D)by adding at the end the following new paragraph:  (2)The Secretary shall provide public notice of any waiver granted under this subsection by not later than 30 days after the date on which such waiver is granted..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply with respect to conflicts of interest that occur on or after that date.
				303.Modification of compliance requirements for particular leases relating to Department of Veterans
 Affairs West Los Angeles CampusSection 2(h)(1) of the West Los Angeles Leasing Act of 2016 (Public Law 114–226) is amended by striking any lease or land-sharing agreement at the Campus and inserting any new lease or land-sharing agreement at the Campus that is not in compliance with such laws.Speaker of the House of RepresentativesVice President of the United States and President of the Senate